 In the Matter of METAL Doon & TRIM Co., A CORPORATIONandLODGE1690,AMALGAMATED ASSOCIATION OF IRON,STEEL ANDI TIN WORKERSOF NORTH AMERICA,THROUGH STEEL WORKERS ORGANIZING COM-MITTEE,AFFILIATEDWITH THE CONGRESS OF INDUSTRIAL ORGANIZA-TIONSandHOLLOW METAL WORKERS UNION,PARTY TO THE CONTRACTCase No. C-1934.0.Decided April 27,1939Fabricated Metal Manufacturing and Assembling Industry-Settlement:stipu-lation providing for compliance with Act, including disestablishment of andabrogation of contract with company-dominated union-Order:entered onstipulation.Mr. Robert R. Rissman,for the Board.Mr. Kenneth D. Osborn,of La Porte, Ind., for the respondent.Mr. John Brownlee,of Chicago, Ill., for the Union.Mr. Lawrence Pelis,of La Porte, Ind., for the H. M. W. U.Mr. F. Hamilton Seeley,of counselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Lodge 1690,Amalgamated Association of Iron, Steel and Tin Workers of NorthAmerica, through SteelWorkers Organizing Committee, affiliatedwith the Congress of Industrial Organizations, herein called theUnion, the National Labor Relations Board, herein called the Board,by the Regional Director for the Thirteenth Region (Chicago, Illi-nois), issued its complaint dated March 8, 1937, against Metal Door& Trim Co., a corporation, La Porte, Indiana, herein called therespondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce within themeaning of Section 8 (1), (2), and(5) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat.449, herein called theAct.Copiesof the complaint and notice of hearing thereon wereduly served on the respondent, the Union, and upon the Hollow MetalWorkers Union (Independent), herein called the H. M. W. U., alabor organization allegedly dominated and supported by the re-12 N. L. R. B., No. 63.530 METAL DOOR & TRIM CO.531spondent.On March 15, 1939, pursuant to Article II, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, the Regional Director withdrew the complaint.Uponsecond amended charges duly filed by the Union, the Board, by itsRegional Director, issued its amended complaint dated March 15,1939, against the respondent, alleging that the respondent had en-gaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1) and (2) and Section 2(6) and (7) of the Act.Copies of the amended complaint and noticeof hearing thereon were duly served on respondent, the Union, andthe H. M. W. U. On March 16, 1939, the respondent filed its answerto the complaint in which it admitted the allegations concerning thenature and scope of its business but denied the allegations of unfairlabor practices.Concerning the unfair labor practices, the amended complaintalleged, in substance, that the respondent dominated and interferedwith the formation and administration of the H. M. W. U.; thatthe respondent threatened its employees with closing of the plantif they remained members of the Union; and that the respondent bythe above-mentioned activities, and by urging, persuading, and warn-ing its employees to refrain from becoming or remaining membersof the Union, and by other acts, interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.On March 16, 1939, the respondent, the Union, the H. M. W. U.,and counsel for the Board entered into a stipulation in settlementof the case.This stipulation provides as follows :IT IS HEREBY STIPULATED AND AGREED by and between METALDooR & TRIM Co., a corporation, hereinafter called respondent,LODGE 1690, AMALGAMATEDASSOCIATION OF IRON, STEEL AND TINWORKERS OF NORTH AMERICA,THROUGH STEEL WORKERS ORGAN-IZING COMMITTEE, AFFII.LATEDWI r'rTHE CONGRESS OF INDUSTRIALORGANIZATIONS, hereinafter called the union, HoLLow METALWORKERS UNION,hereinafter calledH. M. W. U., and RobertR. Rissman, Attorney, National Labor Relations Board, that :IUpon amended charges duly filed by the union, the NationalLabor Relations Board, hereinafter called the Board, by G. L.Patterson, Regional Director for the Thirteenth Region, (Chi.,cago, Illinois) hereinafter called the Regional Director, issued itsComplaint and Notice of Hearing thereon, dated March 8, 1939,against respondent, alleging that respondent had engaged in and169134-39-vol. 12-35 532DECISIONSOF NATIONALLABOR RELATIONS BOARDwas engaging in unfair labor practices within the meaning ofSection 8, Subdivisions (1), (2), and (5), and Section 2, Sub-divisions (6) and (7) of the National Labor Relations Act, 49Stat. 449, hereinafter called the Act.On March 9, 1939, copiesof the Complaint, Amended Charge, Notice of Hearing andNational Labor Relations Board Rules and Regulations, Series 1,as amended, were duly served upon respondent, the union andH. M. W. U. Hearing was scheduled for 10: 00 A. M. March 20,1939, in the Little City Court Room, City Offices, Masonic Temple,La Porte, Indiana.On March 15, 1939, pursuant to Article II,Section 8 of the National Labor Relations Board Rules and Regu-lations, Series 1, as amended, the Regional Director withdrewthe Complaint.Upon second amended charges duly filed bythe union, the Board, by the Regional Director, issued its AmendedComplaint and Notice of Hearing thereon, dated March 15, 1939,against respondent, alleging that respondent had engaged in andwas engaging in unfair labor practices within the meaning ofSection 8, Subdivisions (1) and (2) and Section 2, Subdivisions(6) and (7) of the Act. ' On March 16,1939, copies of the AmendedComplaint, Second Amended Charge, Notice of Hearing andNational Labor Relations Board Rules and Regulations, Series1, as amended, were duly served upon respondent, the union andH. M. W. U. Hearing was scheduled for 10: 00 a. m., March 22,1939, in the Little City Court Room, City Offices, Masonic Temple,La Porte, Indiana.On March 16, 1939, respondent filed itsAnswer to the Amended Complaint, admitting some of the alle-gations, but denying that it had engaged or was engaged in unfairlabor practices as alleged.II1.Respondent is and has been since February 26, 1926, a cor-poration organized under and existing by virtue of the laws ofthe State of Illinois, licensed to do business in the State of In-diana and having its principal office and place of business inthe City of La Porte, County of La Porte, State of Indiana.Respondent maintains a sales office in New York City, New York.Respondent owns and operates a plant in the City of La Porte,County of La Porte, State of Indiana, hereinafter called theplant, where it is now and has been at all times mentioned inthe Amended Complaint engaged in the design, manufacture,assembly, sale and distribution of hollow metal doors, trim, rolledsteel door frames, bases, mouldings and other fabricated sheetsteel products.Approximately 200 persons are employed by re-spondent during periods of normal business operations. METAL DOOR & TRIM CO.5332. In the course and conduct of its business and in the opera-tion of the plant, respondent causes and has continuously causedapproximately .60 per centum of the raw materials used by itin the manufacturing process, consisting of sheet steel, paint,lumber, asbestos, nuts, bolts, screws, hardware, and miscellane-ous parts and supplies to be purchased and transported in inter-state commerce from and through States of the United Statesother than the State of Indiana.Hollow metal doors, frames, and trim are designed and manu-factured at the plant according to architects' drawings and speci-fications, for installation in schools, hospitals, hotels, and officeand apartment buildings. In most of the larger jobs installa-tion at the building site is by respondent.Approximately 90per centum of respondent's total annual production is on specialorder.In the course and conduct of its business and in the operationof the plant, respondent causes and has continuously causedapproximately 93 per centum of the finished products manufac-tured at the plant to- be sold and transported in interstate com-merce from the plant in the State of Indiana to, into, andthrough States of the United States other than the State ofIndiana.For the year ending December 31, 1938, respondent's aggre-gate sales were approximately $646,000.Raw materials and fin-ished products move in and out of the plant over common carrierrailroad and truck lines.The plant is serviced by spur tracksof the New York Central Railroad and the New York, Chicago& St. Louis Railroad.Respondent admits that it is engaged in interstate commerceand that the above described operations affect commerce withinthe meaning of Section 2, Subdivisions (6) and (7) of the Act.III1.Lodge 1690, Amalgamated Association of Iron, Steel andTin Workers of North America, Through Steel Workers Organ-izing Committee, Affiliated with the Congress of Industrial Or-ganizations, is a labor organization within the meaning of Sec-tion 2, Subdivision (5) of the Act.2.Hollow Metal Workers Union is a labor organization withinthe meaning of Section 2, Subdivision (5) of the Act.IVThe parties hereto waive their right to a hearing in this causeand the making of Findings of Fact and Conclusion of Laws 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the Board, pursuant to the provisions of the Act, and allparties agree that this Stipulation and Agreement, Complaint,Notice of Hearing, Amended Charge, Amended Complaint,Second Amended Charge, National Labor Relations Board Rulesand Regulations, Series 1, as amended, issued in this matter andserved upon the parties, together with affidavits of service, Orderwithdrawing Complaint, and Answer of Respondent to AmendedComplaint, may be introduced in the record in this proceedingby filing same with the Chief Trial Examiner of the NationalLabor Relations Board at Washington, D. C.VIT IS FURTHER STIPULATED AND AGREED,by and between theparties hereto, that upon this Stipulation and Agreement, ifapproved by the Board, an Order may forthwith be entered bythe Board and by the appropriate United States Circuit Courtof Appeals, the parties hereto expressly waiving further noticeof the application therefor, providing as follows :Respondent, Metal Door & Trim Co., a corporation,its officers,agents, successors and assigns, shall:1.Cease and desist from :(a)Dominating and interfering with the administration ofHollow Metal Workers Union, or the formation or administra-tion of any other labor organization of its employees, or givingother support to Hollow Metal Workers Union, or to any otherlabor organization of its employees;(b)Recognizing Hollow Metal Workers Union as the repre-sentative of any of the employees for the purpose of dealingwith respondent concerning grievances, labor disputes,wage`s,rates of pay, hours of employment, or conditions of work;(c)Giving effect to, or in any manner enforcing or recog-nizing the certain agreement dated March 17, 1938, or any re-newals or supplements thereto, between Metal Door & Trim Co.,and Hollow Metal Workers Union;(d)Discouraging membership in Lodge 1690, AmalgamatedAssociation of Iron, Steel and Tin Workers of North America,Through Steel Workers Organizing Committee, Affiliated withthe Congress of Industrial Organizations, or any other labororganization of its employees, by urging, persuading or warningits employees to refrain from becoming or remaining membersof said organizations;(e) In any other manner interfering with, restraining or co-ercing its employees in the exercise of the right to self -organiza-tion, toform, join,or assist labor organizations,to bargain col- METAL DOOR & TRIM CO.535lectively through representatives of their own choosing and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, as guaranteed in Sec-tion 7 of the Act.2.Take the following affirmative action in order to effectuatethe policies of the Act :(a)Withdraw all recognition from Hollow Metal WorkersUnion as the representative of any of its employees for the pur-pose of dealing with the respondent concerning grievances, labordisputes, wages, rates of pay, hours of employment or other con-ditions of employment; and completely disestablish said Hol-low Metal Workers Union as such representative;(b)Post immediately upon receipt of notice of the Board'sapproval of this Stipulation and Agreement, in conspicuousplaces in each department of the plant notices stating: (1) thatrespondent will cease and desist as provided in paragraphs 1(a), (b), (c), (d), and (e) of the Order; (2) that respondentwithdraws all recognition from the Hollow Metal Workers Unionas a representative of any of its employees, and completely dis-establishes it as such representative;(c)Maintain such notice for a period of at least sixty (60)consecutive days from the date of posting;(d)Notify the Regional Director for the Thirteenth Region,in writing, within ten (10) days from the date of the Board'sapproval of this Stipulation and Agreement what steps respond-ent has taken to comply therewith.It is further stipulated and agreed that this Stipulation andAgreement is subject to the approval of the National LaborRelations Board.On April 4, 1939, the Board issued its order approving the abovestipulation, making it part of the record, and transferring the pro-ceeding to the Board for the purpose of entry of a decision and orderby the Board.Upon the above stipulation and the entire record in the case, theBoard makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Metal Door & Trim Co., an Illinois corporation, having itsprincipal office and place of business in the city of La Porte, Indiana,is engaged in the design, manufacture, assembly, sale, and distributionof hollow metal doors, trim, rolled steel door frames, bases, mouldings,and other fabricated sheet steel products.In the course and conduct 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDof its business, the respondent causes and has continuously causedapproximately 60 per cent of the raw materials used by it in themanufacturing process, consisting of sheet steel, paint, lumber, asbes-tos, nuts, bolts, screws, hardware, and miscellaneous parts and supplies,to be purchased and transported in interstate commerce from andthrough States other than the State of Indiana.For the year ending December 31, 1938, the respondent's aggre-gate sales were approximately $646,000.Approximately 93 per centof the finished products were sold and distributed outside the Stateof Indiana.We find that the above described operations constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that Metal Door & Trim Co., a corporation, its officers,agents, successors, and assigns, shall :1.Cease and desist from :(a)Dominating and interfering with the administration of Hol-low Metal Workers Union, or the formation or administration of anyother labor organization of its employees, or giving other supporttoHollow Metal Workers Union, or to any other labor organizationof its employees;(b) Recognizing Hollow Metal Workers Union as the representativeof any of the employees for the purpose of dealing with respondentconcerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or conditions of work;(c)Giving effect to, or in any manner enforcing or recognizingthe certain agreement dated March 17, 1938, or any renewals or supple-ments thereto, between Metal Door & Trim Co., and Hollow MetalWorkers Union;(d)Discouraging membership in Lodge 1690, Amalgamated Asso-ciation of Iron, Steel and Tin Workers of North America, throughSteelWorkers Organizing Committee, affiliated with the Congressof Industrial Organizations, or any other labor organization of itsemployees, by urging, persuading, or warning its employees to refrainfrom becoming or remaining members of said organizations;(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing and to engage in con- METAL DOOR & TRIM CO.537certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action in order to effectuate thepolicies of the Act :(a)Withdraw all recognition from Hollow Metal Workers Unionas the representative of any of its employees for the purpose ofdealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions ofemployment; and completely disestablish said Hollow Metal WorkersUnion as such representative;(b)Post immediately upon receipt of notice of the Board'sapproval of this Stipulation and Agreement, in conspicuous placesin each department of the plant notices stating: (1) that respondentwill cease and desist'as provided in paragraphs 1 (a), (b), (c), (d),and (e) of the Order; (2) that respondent withdraws all recognitionfrom the Hollow Metal Workers Union as a representative of anyof its employees, and completely disestablishes it as such repre-sentative;(c)Maintain such notice for a period of at least sixty (60) con-secutive days from the date of posting;(d)Notify the Regional Director for the Thirteenth Region, inwriting, within ten (10) days from the date of the Board's approvalof this Stipulation and Agreement what steps respondent has takento comply therewith.